MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Dec 13 2018, 10:00 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General of Indiana
Brooklyn, Indiana                                       Angela N. Sanchez
                                                        Assistant Section Chief,
                                                        Criminal Appeals
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA
Jomanda E. Gee,                                         December 13, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1278
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable Michael J. Lewis,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D06-1410-MR-2576



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1278 | December 13, 2018               Page 1 of 8
[1]   In an appeal from the Vigo Superior Court, Jomanda Gee (“Gee”) challenges

      her sentence of sixteen years for voluntary manslaughter as inappropriate in

      light of the nature of the offense and the character of the offender.


[2]   We affirm.


                                 Facts and Procedural History

[3]   In September of 2014, Gee lived with her boyfriend, Corey Pryor (“Pryor”).

      Her five-year old son, (“K.G.”), lived with Gee and Pryor. Gee’s mother lived

      in an apartment across the hall from their second-story apartment. Although

      Pryor was living with Gee, Pryor was married. His wife, who lived in

      Mississippi with their seven year-old-daughter, was expecting Pryor’s return to

      Mississippi so that they could repair their relationship.


[4]   Pryor and Gee had been in a physical altercation the day of Pryor’s death. Gee

      told police that Pryor poured bleach on her, hit her in the mouth and cut her in

      the leg with a knife from the kitchen. After Pryor cut her in the leg, Gee took

      the knife from Pryor and stabbed him in the chest. Pryor stumbled down a flight

      of stairs and collapsed onto the sidewalk. Gee followed him, still carrying the

      knife. Gee indicated to a passerby that Pryor had been stabbed by a man

      running down the street. The passerby took Gee’s phone from her and called

      the police. Gee left. A short while later, Gee returned to the scene and watched

      police from behind a nearby dumpster before approaching police. Pryor died as

      a result of his stab wound.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1278 | December 13, 2018   Page 2 of 8
[5]   Gee told police that her son had been across the hall at her mom’s apartment

      during the altercation. However, Gee’s mother told investigators that K.G.

      came to her apartment and told her that Gee had stabbed Pryor. When K.G.

      and Gee were visiting at the police station before her interview, K.G. asked Gee

      why she stabbed Pryor. When she indicated to her son that Pryor had stabbed

      her too, her son responded, “You the one that start it[?]” Ex. Vol, Def.’s Ex. F,

      p. 2. Although Gee indicated to police that she was able to take them to the

      place where she left the knife, it was never recovered.


[6]   Gee was charged with murder, aggravated battery as a Level 3 felony, battery

      by means of a deadly weapon as a Level 5 felony, and domestic battery as a

      Level 6 felony. The parties entered into a plea agreement, and on March 15,

      2018, Gee pleaded guilty but mentally ill to the amended charge of voluntary

      manslaughter as a Level 2 felony. The State agreed to dismiss the remaining

      charges, and the parties further agreed that Defendant’s sentence would not

      exceed sixteen years.

[7]   Community Corrections evaluated Gee but denied placement due to the violent

      nature of the offense. Another program called Next Steps also deemed Gee not

      eligible for admission.


[8]   The trial court held a sentencing hearing on April 20, 2018. At this hearing, the

      trial court heard victim impact statements from Pryor’s family members,

      including Pryor’s father, aunt, and minor daughter. The trial court also heard

      testimony from a clinical psychologist and a domestic violence expert.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1278 | December 13, 2018   Page 3 of 8
[9]    The clinical psychologist, Dr. Jeffrey Huttinger (“Dr. Huttinger”) concluded

       that Gee was suffering from Post Traumatic Stress Disorder (PTSD) as a result

       of prior domestic abuse. Dr. Huttinger concluded that when she stabbed Pryor,

       Gee acted to get away from an imminent threat or danger. Dr. Huttinger also

       determined that Gee was suffering from depression but could not determine if it

       was due to experiences prior to incarceration or due to her incarceration. He

       recommended intense psychological treatment, as Gee had never received

       treatment for her PTSD. He further recommended treatment outside of the

       Department of Correction as he believed it to be more readily available.


[10]   The domestic violence expert, Dr. Carla Fisher (“Dr. Fisher”) testified that Gee

       had a difficult life, had expressed remorse for what she had done, and had

       difficulty talking about her past. Dr. Fisher believed that because of Gee’s

       history of abuse and the nature of the domestic homicide in this situation, Gee

       was unlikely to reoffend. Dr. Fisher also testified that she believed Gee killed

       Pryor out of self-defense.

[11]   The State introduced evidence of Gee’s prior acts, including a burglary of a

       home belonging to a man who had paid Gee for sex. Gee’s attorney read a

       statement on Gee’s behalf which expressed her sorrow for her actions.


[12]   After considering the evidence presented at the sentencing, the numerous victim

       impact statements, and the presentence investigation report, trial court entered

       a conviction for voluntary manslaughter and sentenced Gee to the Department

       of Correction (“DOC”) for sixteen years. The trial court recommended that she


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1278 | December 13, 2018   Page 4 of 8
       receive mental health counseling and be placed in a therapeutic community

       program while incarcerated. The trial court also recommended that Gee be

       placed in Rockville Correctional Facility so that she could be close to her ailing

       mother. Gee appeals this sentence.


                                      Discussion and Decision

[13]   Gee challenges her sentence as inappropriate in light of the nature of the offense

       and the character of the offender. Indiana Appellate Rule 7(B) provides that the

       court on appeal “may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the Court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.”


[14]   Still, we must and should exercise deference to a trial court’s sentencing

       decision because Rule 7(B) requires us to give “due consideration” to that

       decision and because we understand and recognize the unique perspective a

       trial court brings to its sentencing decisions. Trainor v. State, 950 N.E.2d 352,

       355 (Ind. Ct. App. 2011) (quoting Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct.

       App. 2007)), trans. denied. Although we have the power to review and revise

       sentences, the principal role of appellate review should be to attempt to “leaven

       the outliers” and identify some guiding principles for trial courts and those

       charged with improvement of the sentencing statutes, but not to achieve what

       we perceive to be a “correct” result in each case. Fernbach v. State, 954 N.E.2d




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1278 | December 13, 2018   Page 5 of 8
       1080, 1089 (Ind. Ct. App. 2011) (quoting Cardwell v. State, 895 N.E.2d 1219,

       1225 (Ind. 2008)), trans. denied.


[15]   The appropriate question is not whether another sentence is more appropriate;

       rather, the question is whether the sentence imposed is inappropriate. Fonner v.

       State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007). Whether a sentence is

       appropriate “turns on our sense of the culpability of the defendant, the severity

       of the crime, the damage done to others, and myriad other factors that come to

       light in a given case.” Cardwell, 895 N.E.2d at 1224. It is the defendant’s burden

       on appeal to persuade us that the sentence imposed by the trial court is

       inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[16]   A plea agreement is contractual in nature and binds the defendant, the State,

       and the trial court. Hull v. State, 799 N.E.2d 1178, 1182 (Ind. Ct. App. 2003).

       The trial court is given the discretion to accept or reject a plea agreement, and if

       the trial court accepts the agreement, it is strictly bound by its terms. Id. See also

       Ind. Code § 35-35-3-3(e). A defendant may challenge a sentence as

       inappropriate even when a trial court imposes a sentence in accordance the

       terms of a plea agreement. Childress, 848 N.E.2d at 1080.


[17]   For her Level 2 felony conviction, Gee faced ten to thirty years in prison and up

       to $10,000 in fines. Ind. Code § 35-50-2-4.5. A Level 2 felony carries an

       advisory sentence of seventeen and one-half years. Id. However, pursuant to her

       plea agreement, Gee faced a maximum sentence of only sixteen years of

       incarceration.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1278 | December 13, 2018   Page 6 of 8
[18]   Here, considering the nature of the offense, there are few offenses more serious

       than taking another’s life. Many of Pryor’s family members came forward to

       express the significant impact of their grief.


[19]   While Gee told investigators that her five-year-old son was not present when

       she stabbed Pryor, evidence exists in the record to show that her son was indeed

       present. Gee’s mother told police that K.G. had come to her apartment and told

       her that Gee had stabbed Pryor, showing the crime was likely committed in the

       presence of a minor child. The record also contains evidence that Pryor had

       poured bleach on Gee and had attacked her with the knife prior to her taking

       the knife and stabbing him, demonstrating she was instigated or likely acting in

       self-defense.


[20]   Gee had no prior criminal history. And while Gee had been less than

       straightforward with investigators regarding whether her son was in the room

       and whether she could lead the police to the location of the knife, she did freely

       give a statement that implicated herself.

[21]   Gee suffers from PTSD due to abuse in prior relationships and a traumatic

       childhood. The domestic violence expert believed that it was unlikely that Gee

       would reoffend under these circumstances.


[22]   Gee received less than the advisory sentence of seventeen and one-half years.

       The trial court indicated it believed the plea agreement to be very favorable and

       that sixteen years was a reasonable sentence. The trial court also recommended



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1278 | December 13, 2018   Page 7 of 8
       placement in a therapeutic community and that she receive mental health

       counseling.


                                                 Conclusion

[23]   Given the serious and violent nature of the crime, as well as the character of the

       offender, we cannot conclude that Gee’s sentence of sixteen years executed in

       the DOC for voluntary manslaughter was inappropriate.

[24]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1278 | December 13, 2018   Page 8 of 8